Citation Nr: 1634917	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2012 statement the Veteran reported that she receives ongoing treatment at the Eglin VA Clinic and she requested that the treatment records be obtained and associated with the claims file.  Review of the claims file does not reveal any VA treatment records dated since September 2010.  As such, the claim must be remanded for attempts to be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since September 2010.  38 C.F.R. § 3.159 (2015).

The Veteran was afforded a VA medical examination in July 2010.  The examiner noted that the Veteran was diagnosed with sinusitis in service and was treated with normal saline.  Physical examination in March 1975 was reported to reveal no sinusitis.  In August 2003 the Veteran was noted to be treated for sinusitis and to report that she had recurrent episodes of nasal congestion.  The Veteran was diagnosed with septal deviation.  The examiner noted that the Veteran was treated by several doctors over the years who came up with differing diagnoses.  After physical examination the examiner noted that, despite subjective complaints, there was no objective evidence of sinusitis at that time.  The examiner rendered the opinion that it is less likely than not that the claimed condition was the same as or a result of the condition shown during service, sinusitis being a transient infection.

The Veteran was noted to be diagnosed with unspecified sinusitis (chronic) in September 2010.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand seeks to obtain substantial additional treatment records and as it is unclear from the prior examination and treatment notes whether the Veteran has a chronic condition or an acute condition the Veteran must be afforded another medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA medical records pertaining to the Veteran dated since September 2010, including outstanding records from the Eglin VA Clinic.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any sinusitis with headaches disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any chronic sinusitis with headaches disability found to exist at any time since June 2010 (when the Veteran filed this claim) is related to or had its onset during service.  The examiner should consider and discuss as necessary the prior (July 2010) VA examination noting no objective evidence of sinusitis as well as the September 2010 treatment record indicating chronic sinusitis.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




